DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 2/2/21 has been entered.  Applicant has cancelled claims 2, 3, 5 and 8.  Amended claims 1, 4, 6, 7 and 9 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

4.  Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 1, the newly amended limitation (lines 18-21), “determining an effective MLR for each said participating insurance carrier based on a pre-agreed experience adjustment factor that has been agreed to by each participating insurance carrier ahead of system implementation,” is unclear and therefore indefinite in scope.  For example, the bolded term “effective MLR” has an indeterminate scope.  How would such an “effective MLR” be determined, as claimed, in a quantifiable way?  How would 
	Additionally, the limitation, “determining a positive or negative financial adjustment for each said participating insurance carrier using each said participating insurance carrier's respective risk share-adjusted MLR and each said participating insurance carrier's respective MLR,” is indefinite in scope.  For example, there appears to be insufficient antecedent basis in the claim for the bolded term in the limitation.  Thus, this limitation is indefinite in scope.  (Note: This limitation is not recited in independent claims 4 or 7)
	Since claims 4 and 7 have the substantially same issue as claim 1, claims 4 and 7 are rejected for the grounds and rationale used to reject claim 1. 
	Additionally for claim 7, the limitation, “calculating an effective MLR for each said participating insurance carrier through the use of said pre-agreed experience adjustment factor, each said participating insurance carrier's respective MLR, and the blended or combined MLR,” is unclear and therefore indefinite in scope.  For example, the bolded term “effective MLR …” has an indeterminate scope.  How would such an “effective MLR for each said participating insurance carrier …” be determined, as claimed, in a quantifiable way?  How would such “effective MLR …” be obtained, through use of the pre-agreed experience adjustment factor, as claimed?  It is unclear.  (Note: This limitation is not recited in independent claims 1 or 4) 
	Since claims 6 and 9 include the respective limitations of claims 1, 4 or 7, these claims are rejected for the grounds and rationale used to reject claims 1, 4 and 7. 

Appropriate correction or clarification of these claims is required.  No new matter may be added.   

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, independent claim 1, at its core, recites the abstract idea of (where independent claims 4 and 7 do not includes the bolded limitations of claim 1, but substantially include the remaining limitations in common with claim 1): 
confirming … an establishment of an inter-carrier agreement between said insurance carriers to share and blend risk associated with an employer-sponsored group health plan among two or more participating insurance carriers; 
collecting … data and evaluating the performance of one or more of each said participating insurance carrier over a period of time as defined by the inter-carrier agreement to share and blend risk between said participating insurance carriers; 
calculating … consolidated medical loss ratios (MLR's) for each of said participating insurance carriers, determining the overall blended or combined MLR between participating insurance carriers, determining an effective MLR for each said participating insurance carrier based on a pre-agreed experience adjustment factor that has been agreed to by each participating insurance carrier … ; and 

determining a positive or negative financial adjustment for each said participating insurance carrier using each said participating insurance carrier's respective risk share-adjusted MLR and each said participating insurance carrier's respective MLR; 
adjusting financial rewards or obligations for each of said participating insurance carriers based upon the financial adjustment for each said participating insurance carrier; and 
each of said participating insurance carriers either remitting funds to other participating insurance carriers or receiving funds from other participating insurance carriers in accord with said adjustment of financial rewards or obligations for each of said participating insurance carriers, wherein, 
each of said n participating insurance carriers' MLR (MLRn) is calculated by taking each said participating insurance carrier's loss fCLn) and dividing it by each said participating insurance carrier's premium (Prnb generating a combined MLR (MLRcombl based on the following formula: 
MLRcomb = (CL1 + CL2 + ... + CLn) / (Pr1 + Pr2 + ... + Prn); 
said pre-agreed experience adjustment factor (W) is agreed upon by all said participating insurance carriers before generation of said MLRcomb; 
said effective MLR for each said participating insurance carrier (MLReffn) is calculated using the following formula: 
MLReffn = (W) * (MLRcomb) + (1 - W) * (MLRn); and, 
said financial adjustment (FAn) for each said participating insurance carrier is calculated using the following formula: 
(FAn) = Prn * (MLRn - MLReffn). 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., mitigating risk of loss on medical insurance among insurance carriers via the establishment of a pre-existing agreement regarding sharing losses among the carriers to share/blend a risk of loss based on consideration and/or  determination of other factors, adjustments, rewards and obligations).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims 6 and 9 simply further define the abstract idea recited by independent claims 4 and 7, from which these claims respectively depend, where that abstract idea is substantially described above.  The dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 

The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
7.  Applicant’s arguments filed 2/2/21 have been fully considered. 
To clear up any misconceptions or misstatements in the record for this application, applicant’s Amendment (Amendment, Pg. 11) states that the claims “should revert to be a system.”  However, the claims, even as amended, have always included a system claim (claim 1).  It was only applicant’s proposed amendment to claim 1, submitted as part of the 1/24/21 interview agenda, which proposed amending claim 1 from being a system claim to being a method claim.  So, since that proposed interview amended claim 1 was never entered and was only used as part of the interview discussion, claim 1 has not now “reverted” back to being a system claim.  It was never a method claim in the file history, as entered. 
In view of the claim amendments, the prior objections to the claims and claim rejections under 35 USC §112(a),(b) are withdrawn.  However, new rejections under 35 USC §112(b) are set forth above for the reasons given therein. 
Applicant’s arguments (Amendment, Pgs. 13-14) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
technological problem being resolved, but rather, it discusses various economic problems that are being addressed by the present invention as its goal in the context of a pool of multiple insurance carriers insuring various groups of individuals having disparate health risks (reduced economic risk and cost of insurance claims, sharing of such costs and economic risks, controlling insurance rates/costs, etc.). (See e.g., Specification ¶¶ 004-007) Applicant essentially admits this in the first few sentences of the final paragraph on page 13 of the Amendment.  Therefore, for these reasons and those given above in the 101 rejection, the claims recite and are directed to an abstract idea, without having any additional elements that are being technologically improved themselves, or offer something significantly more than the recited abstract idea to which the claims are directed. 
Furthermore, the case of State Street Bank cited by applicant does not control the 101 rejection subject matter eligibility analysis, but rather, the more recent Supreme Court case of Alice Corp. v. CLS Bank International, 134 S. Ct. 2347 (2014), as stated in the 2019 PEG and in the case of Alice itself. 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696